Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 3/5/2021 is acknowledged.
This application is in condition for allowance except for the presence of claims 12-20 directed to invention non-elected without traverse.  Accordingly, claims 12-20 has been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
-Specification: Page 5, Line 1: “FIGURES” has been changed to --DRAWINGS--.
-Claims 12-20 have been canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
US 2009/0007555 A1 teaches a biomimetic water membrane comprising aquaporin channels entrapped between porous support materials or alternatively enclosing a highly hydrophobic porous support material (see abstract; Figure 2).
US 2018/0117538 A1 teaches polyacid-functionalized porous membranes comprising porous membrane substrate with first polyacid layers of carboxylic acid groups i.e. negative charged surface adhered to the substrate and one or more further polyacid layers are adhered to adjacent polyacid layers via one or more intervening polycation layers (e.g. polyethyleneimine (PEI) or poly(allyl amine) (PAH) and such multilayer structures can be formed by performing a layer by layer polyelectrolyte adsorption process to deposit alternate layers of (i) the polyacid at a pH value less than 3.8 and (ii) the polycation (see paragraphs [0022], [0074]-[0075]; Figures 
US 2020/0188864 A1 teaches self-assembled polymeric vesicular structures comprising polystyrene-polyacrylic acid (PS-PAA) block copolymer and an amphiphilic functional molecule (see abstract).
Mecke et al., Soft Matter, 2006, Vol. 2, pages 751-759 discloses biomimetic membranes designed from amphiphilic block copolymers (see Fig. 3-4).
However, none of the prior art of record teaches or suggests the method of claim 1 for preparing a layered membrane composition comprising: 
a)    obtaining a porous support having a plurality of pores; wherein the porous support has a negatively charged surface;
b)    adding a positively charged polymer to impart a positive charge;
c)    adding a nanosheet, wherein the nanosheet comprises a channel and a polymer functionalized with a deprotonated carboxylic acid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Drawings
The drawings were received on 5/16/2019.  These drawings are acceptable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        


JK
6/26/21